453 S.E.2d 146 (1995)
339 N.C. 602
MARTIN MARIETTA CORPORATION, Martin Marietta Aggregates, and John F. Long, Jr.
v.
WAKE STONE CORPORATION, and Thomas B. Oxholm.
No. 390A93.
Supreme Court of North Carolina.
February 10, 1995.
Petree Stockton, L.L.P. by Ralph M. Stockton, Jr., Jeffrey C. Howard, and Rodrick J. Enns, Winston-Salem, for plaintiffs-appellees.
McMillan, Kimzey & Smith by James M. Kimzey and Katherine E. Jean, Raleigh, for defendants-appellants.
Martha A. Geer, Raleigh, for the American Civil Liberties Union of North Carolina Legal Foundation, amicus curiae.
PER CURIAM.
Having reviewed the record, briefs and oral arguments of the parties, the Court concludes that the record contains a forecast of evidence from which a jury could find that defendants knowingly, or in reckless disregard of the truth, made and distributed statements which were both false and designed to injure or destroy plaintiffs' business in Nash County, thereby eliminating competition in that area. Such statements do not enjoy constitutional protection. McDonald v. Smith, 472 U.S. 479, 105 S.Ct. *147 2787, 86 L. Ed. 2d 384 (1985). They are "unfair" within the meaning and intent of N.C.G.S. § 75-1.1 and unlawful under the prohibitions contained in N.C.G.S. § 75-5(b)(3). Accordingly, the Court of Appeals was correct in reversing the trial court's grant of defendants' motion for summary judgment on plaintiffs' unfair or deceptive trade practice claim. The decision of the Court of Appeals is therefore
AFFIRMED.
ORR, J., did not participate in the consideration or decision of this case.